NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LI ZHANG,                                        No. 13-74452

                Petitioner,                      Agency No. A099-733-461

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 16, 2018**

Before:      REINHARDT, TROTT, and HURWITZ, Circuit Judges.

      Li Zhang, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s decision denying her application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,

applying the standards governing adverse credibility determinations created by the

REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We

deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on omissions from Zhang’s declaration and direct testimony as to the harm

she experienced in China and inconsistencies in her testimony as to her first trip to

the United States. See id. at 1048 (adverse credibility finding reasonable under the

totality of the circumstances). Zhang’s explanations do not compel a contrary

conclusion. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). Substantial

evidence also supports the agency’s finding that Zhang’s corroborative evidence

did not otherwise establish her eligibility for relief. See Garcia v. Holder, 749
F.3d 785, 791 (9th Cir. 2014) (petitioner’s documentary evidence was insufficient

to rehabilitate credibility or independently support claim). Thus, in the absence of

credible testimony, in this case, Zhang’s asylum and withholding of removal

claims fail. See Huang v. Holder, 744 F.3d 1149, 1156 (9th Cir. 2014).

      Substantial evidence supports the agency’s denial of Zhang’s CAT claim

because it was based on the same testimony found not credible, and the record does

not otherwise compel the conclusion that it is more likely than not Zhang would be

tortured by or with the consent or acquiescence of the government if returned to


                                          2                                    13-74452
China. See id.

      PETITION FOR REVIEW DENIED.




                             3      13-74452